       Case 1:15-cv-07433-LAP Document 1219-38 Filed 07/15/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------X




                                             ...........................................
VIRGINIA L. GIUFFRE,

        Plaintiff,
v.                                                                                         15-cv-07433-RWS



                                                                .....
GHISLAINE MAXWELL,

        Defendant.


--------------------------------------------------X

          Declaration of Laura A. Menninger in Support of Defendant’s Response
     in Opposition to Plaintiff’s Motion to Compel Data from Defendant’s (Non-Existent)
           Undisclosed Email Account and For an Adverse Inference Instruction

        I, Laura A. Menninger, declare as follows:

         1. I am an attorney at law duly licensed in the State of New York and admitted to

practice in the United States District Court for the Southern District of New York. I am a

member of the law firm Haddon, Morgan & Foreman, P.C., counsel of record for Defendant

Ghislaine Maxwell in this action. I respectfully submit this Declaration in support of

Ms. Maxwell’s Response to Plaintiff’s Motion to Compel Data from Defendant’s (Non-Existent)

Undisclosed Email Account and For an Adverse Inference Instruction.

         2. Attached as Exhibit A (filed under seal) is a true and correct copy of corresponsence

from Meredith Schultz to Jeffrey Pagliuca and Laura Menninger on May17, 2016.

         3. Attached as Exhibit B (filed under seal) are true and correct copy of correspondence

from Laura Menninger to Sigrid McCawley dated June 13, 2016.
      Case 1:15-cv-07433-LAP Document 1219-38 Filed 07/15/21 Page 2 of 3




       4. Attached as Exhibit C (filed under seal) are true and correct copies of excerpts from

the April 22, 2016 deposition of Ghislaine Maxwell, designated Confidential under the

Protective Order.

       5. Attached as Exhibit D (filed under seal) correct copies of excerpts from the January

16, 2016 deposition of Virginia Guiffre in the, Edwards et al. v. Dershowitz matter, designated

Confidential under the Protective Order.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on October 24, 2016.

                                                 s/ Laura A. Menninger
                                                 Laura A. Menninger




                                                 2
       Case 1:15-cv-07433-LAP Document 1219-38 Filed 07/15/21 Page 3 of 3




                                    CERTIFICATE OF SERVICE

I certify that on October 24, 2016, I electronically served this Declaration of Laura A.
Menninger in Support of Defendant’s Response in Opposition to Plaintiff’s Motion to Compel
Data from Defendant’s (Non-Existent) Undisclosed Email Account and For an Adverse
Inference Instruction via ECF on the following:

Sigrid S. McCawley                             Paul G. Cassell
Meredith Schultz                               383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP                 Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200         cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                               J. Stanley Pottinger
Bradley J. Edwards                             49 Twin Lakes Rd.
FARMER, JAFFE, WEISSING, EDWARDS, FISTOS       South Salem, NY 10590
& LEHRMAN, P.L.                                StanPottinger@aol.com
425 North Andrews Ave., Ste. 2
Ft. Lauderdale, FL 33301
brad@pathtojustice.com
                                               /s/ Nicole Simmons
                                               Nicole Simmons




                                               3
